Title: From Thomas Jefferson to Martha Jefferson Randolph, 26 February 1792
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


          
            My Dear Martha
            Philadelphia Feb. 26. 92.
          
          We are in daily expectation of hearing of your safe return to Monticello, and all in good health. The season is now coming on when I shall envy your occupations in the feilds and garden, while I am shut up drudging within four walls. Maria is well and lazy, therefore does not write. Your friends Mrs. Trist and Mrs. Waters are well also, and often enquire after you. We have nothing new or interesting from Europe for Mr. Randolph. He will perceive by the papers that the English are beaten off the ground by Tippoo Saib. The Leyden gazette assures that they were saved only by the unexpected arrival of the Mahrattas, who were suing to Tippoo Saib for peace for Ld. Cornwallis.—My best esteem to Mr. Randolph, & I am my dear Martha your’s affectionately,
          
            Th: Jefferson
          
        